                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

KEVIN SIERRA-LOPEZ

                                 Plaintiff,

        v.                                                  Case No. 20-cv-305-pp

NURSE PAGELS,
CORRECT CARE SOLUTIONS,
and BROWN COUNTY,
                                 Defendants.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 7), SCREENING COMPLAINT AND
                          DISMISSING CASE


       Plaintiff Kevin Sierra-Lopez, who is in custody at the Kenosha County

Detention Center and who is representing himself, filed a complaint alleging

that the defendants violated his civil rights under 42 U.S.C. §1983. Dkt. No. 1.

This order resolves the plaintiff’s motion to proceed without prepaying the filing

fee and screens the complaint.

I.     Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 7)

       The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case without

prepaying the filing fee if he meets certain conditions. One of those conditions

is that the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b).

Generally, once the plaintiff pays the initial partial filing fee, the court may

                                              1



         Case 2:20-cv-00305-PP Filed 08/07/20 Page 1 of 15 Document 10
allow the plaintiff to pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id. Under 28 U.S.C. §1914(b)(4), a court

also has the authority to determine that a prisoner is not required to pay an

initial partial filing fee.

       On March 11, 2020, the plaintiff submitted a prisoner trust fund

account statement for the seven-month period from September 2019 through

March 2020; it showed that his average monthly balance was zero. Dkt. No.

3. Despite the fact that at that time, the plaintiff had not filed a request to

proceed without prepaying the filing fee, the court issued an order the next

day under 28 U.S.C. §1914(b)(4), stating that it would not prohibit the

plaintiff from bringing a civil lawsuit merely because he didn’t have the

money to pay the initial partial filing fee, and it granted the plaintiff a waiver

of payment of the initial partial filing fee. Dkt. No. 5. The court informed the

plaintiff that he still would be obligated to pay the full filing fee under the

statutory formula in 28 U.S.C. §1915(b)(2). Id.

       On March 23, 2020, the plaintiff filed a motion for leave to proceed

without prepaying the filing fee. Dkt. No. 7. The court will grant the plaintiff’s

motion and will allow him to pay the full filing fee over time in the manner

explained at the end of this order.

II.    Screening the Complaint

       A.     Federal Screening Standard

       Under the Prison Litigation Reform Act (PLRA), the court must screen

                                          2



         Case 2:20-cv-00305-PP Filed 08/07/20 Page 2 of 15 Document 10
complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting


                                          3



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 3 of 15 Document 10
under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff explains that during all the events described in the

complaint, he was housed at the Brown County Jail. Dkt. No. 1 at ¶13. He has

sued Nurse Pagels “c/o Correct Care Solutions” and Brown County. Id. at page

1.

      The plaintiff alleges that on July 29, 2016, he ingested “numerous” pills

and used a pencil to cut a long, deep laceration into his arm; he says that he

intended to commit suicide.1 Dkt. No. 1 at ¶16. The plaintiff says that prior to

taking the pills and cutting his arm, he had told the staff in his pod that he

was suicidal and that he intended “to engage in the self harming behavior.” Id.

at ¶17. After prison staff learned that plaintiff harmed himself, they took him



1 It isn’t clear what “pills” the plaintiff alleges he took. He says that when he
told Pagels he’d taken pills, “Pagels allowed plaintiff’s report to be dismissed as
if plaintiff had only been prescribed and was in possession of Ibuprophen.”
Dkt. No. 1 at ¶29. He indicates that Pagels acknowledged that he had taken “a
handful of pills,” and that she “later noted that plaintiff was also in possession
of ‘venlufuxine’ which is an ‘antidepressant’, as well as ‘loratadine’.” Id. at ¶30.
The plaintiff says that he told Pagles that he had taken “a handful of
‘psychotropic’ medication (pills) in an effort to further his suicide attempt.” Id.
at ¶31. Nowhere does the plaintiff explain exactly what pills he ingested.
                                          4



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 4 of 15 Document 10
out of his cell and put him in the day room, where he was seen by defendant

RN Pagels. Id. at ¶18. Pagels looked at what the plaintiff describes as the

“open, bleeding wound to his right forearm” and asked the plaintiff why he cut

himself. Id. at ¶19. The plaintiff responded, “Because I’m locked down all day.

24 hours every day. No visits, day room, etc.” Id. The plaintiff says that Pagels

“chose to put gauze into the wound,” while telling him that he shouldn’t have

done that and that he needed to think about what he did. Id. The plaintiff

explains that he told Pagels that he needed stitches, and that Pagels couldn’t

punish him for being suicidal. Id. He contends, however, that Pagels left the

pod without giving him stitches and “chose not to recommend that plaintiff be

giving stitches for his wound.” Id.

      At some point, Pagels came back to “view the cotton gauze that she had

stuck into the wound.” Id. at ¶24. The plaintiff says that the blood had dried

and caused the gauze to stick to the wound; he says Pagels “ripped it out

causing the wound to begin bleeding again,” and causing him more pain and

suffering. Id. The plaintiff again informed Pagels that he needed stiches. Id. at

¶25. He says that again, Pagels refused and did not recommend to anyone else

that he get stitches. Id. The plaintiff alleges that Pagels “negligently” classified

the wound as “superficial,” when he says it was a laceration that required

stitches. Id. at ¶26. The plaintiff asserts that the only treatment that Pagels “or

RN Bolinski” provided him was gauze, antibacterial cream and ibuprofen; he

asserts that none of these provided him relief or care. Id. at 26.


                                          5



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 5 of 15 Document 10
      The plaintiff states that no Health Services Unit supervisor ever came to

assess whether he needed stitches, and that he never was provided stitches by

jail staff or by its medical contractor, Contact Care Solutions. Id. at ¶20. He

says that for over a year, he continued to suffer pain and discomfort from the

injury on his right forearm. Id. at ¶21. The plaintiff explains that around March

30, 2018—almost two years after the self-harm incident—he was taken from

the Wisconsin Secure Program Facility to U.W. Health in Madison “for ‘follow

up 1 week status as well as excisions and primary closure of a right forearm

scar.’” Id. at ¶22. The plaintiff alleges that he filed a grievance with the jail

complaint department. Id. at ¶27.

      The plaintiff says that Correct Care Solutions failed to train its contract

nursing staff—in particular, Pagels—in how to distinguish a superficial cut or

scrape from a long, deep laceration. Id. at ¶28. He contents that Correct Care

Solutions didn’t require a supervisor-level employee to thoroughly inspect or

check his medical treatment, and that as a result, he never received proper

care for his serious medical need. Id.

      The defendant asks for punitive damages of $20,000 as to each

defendant and compensatory damages of $100,000 from Pagels and $50,000 in

“actual damages” as to each defendant for malpractice and negligent medical

care. Id. at pages 7-8.




                                           6



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 6 of 15 Document 10
      C.     Analysis

             1.    Preclusion

      The plaintiff’s claims are nearly identical to some of the claims he

brought in Sierra-Lopez v. Brown County, et al., Case No. 17-cv-1222-pp (E.D.

Wis.). In that case, the plaintiff sued several correctional officers, Nurse Pagels

and “Brown County Jail.” Id. at Dkt. No. 13. He did not name Correct Care

Solutions as a defendant.

                   a.     Nurse Pagels

      In that case, Nurse Pagels (who is not a county employee) never

responded to the complaint, and the plaintiff moved for default judgment. Id. at

Dkt. No. 41. The court, in conjunction with deciding the other defendants’

summary judgment motion, denied the plaintiff’s motion for default judgment

against Pagels. Dkt. No. 83. The court found that even if Pagels had admitted

all the facts the plaintiff had alleged, the plaintiff would not have stated

sufficient facts to show that he was entitled to judgment under the law.

Specifically, the court found that Pagels was not deliberately indifferent in

treating the plaintiff’s self-inflicted wound:

      The plaintiff disagrees with the treatment Pagels provided. He
      believes that instead of cleaning and dressing the wound, Pagels
      should have stitched it, or had someone else stitch it. But Pagels,
      as a nurse, is a medical professional. “When a medical
      professional acts in [her] professional capacity, [she] ‘may be held
      to have displayed deliberate indifference only if the decision by
      the professional is such a substantial departure from accepted
      professional judgement, practice, or standards, as to
      demonstrate that the person responsible actually did not base
      the decision on such a judgment.” McGee v. Adams, 721 F.3d
                                          7



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 7 of 15 Document 10
      474, 481 (7th Cir. 2013) (quoting Roe v. Elyea, 631 F.3d 843, 857
      (7th Cir. 2011)). “[N]either medical malpractice nor a mere
      disagreement with a [medical professional’s] medical judgment
      amounts to deliberate indifference.” Greeno v. Daley, 414 F.3d
      645, 653 (7th Cir. 2005) (citing Estelle v. Gamble, 429 U.S. 97,
      106 (1976)). The plaintiff has pled only a disagreement with
      Pagels’ treatment decisions.

Id. at Dkt. No. 83 at 24-25.

      At first glance, it would seem that the doctrine of collateral estoppel, or

issue preclusion, bars the plaintiff’s claim against Pagels in this case. “[O]nce a

court has decided an issue of fact or law necessary to its judgment, that

decision is conclusive in a subsequent suit involving a party to the prior

litigation.” Easley v. Reuss, 247 Fed. Appx. 823, 826 (7th Cir. 2007) (citing

Harrell v. U.S. Postal Serv., 445 F.3d 913, 921 (7th Cir. 2006)). Issue

preclusion has four elements: “(1) the issue is the same as one involved in the

prior action; (2) the issue was actually litigated; (3) the determination of the

issue was necessary to the prior judgment; and (4) the party against whom

preclusion is invoked was fully represented in the prior action.” Id. at 826-27

(citing Wash. Group Int’l, Inc. v. Bell, Boyd, & Lloyd LLC, 383 F.3d 633, 636

(7th Cir. 2004)).

      Both cases involve a claim of deliberate indifference for Pagels’ treatment

of the plaintiff’s self-inflicted wound on July 29, 2016, so the first element is

met—the issue is the same as the one involved in the prior action. The court’s

determination that Pagels was not deliberately indifferent was necessary to its

decision to deny the plaintiff’s motion for default judgment in the prior case.


                                         8



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 8 of 15 Document 10
The plaintiff—the party against whom preclusion would be invoked—

participated (representing himself) fully in the prior case.

        The question is whether, given that Pagels did not answer or respond in

the prior case, the issue was “actually litigated.” The plaintiff acknowledges in

his complaint that he “has filed a prior lawsuit on some parties stemming from

the same events giving rise to this cause of action.” Dkt. No. 1 at ¶12. He says

that this should not matter because “the parties in this action were never held

to answer any claims brought against them in the case of RN Pagels whom

never answered plaintiff’s complaint” in the previous lawsuit. Id. The question

is whether, in the previous case, the plaintiff had a full and fair opportunity to

litigate the issue of whether Pagels was deliberately indifferent to his serious

medical need.

        The court concludes that he did not. In his default judgment motion

against Pagels in the prior case, the plaintiff alleged only that Pagels had failed

to respond. Sierra-Lopez v. Brown County, et al., Case No. 17-cv-1222 at Dkt.

No. 41. In his brief in opposition to the motion for summary judgment, the

plaintiff realleged all the facts against Pagels—her putting gauze on the wound

and refusing him stitches, removing the gauze, spraying him with something

and applying a cream—but then argued only that the court should grant

judgment in his favor because Pagels didn’t answer. Id. at Dkt. No. 63 at 10-

13.2 Because the plaintiff did not argue the merits of his claim against Pagels,



2   The plaintiff also filed his own motion for summary judgment in the prior
                                          9



          Case 2:20-cv-00305-PP Filed 08/07/20 Page 9 of 15 Document 10
the court concludes that issue preclusion does not preclude him from bringing

this second claim against her.

                    b.    Brown County

      In the prior case, the plaintiff sued the Brown County Jail. The court

treated his claim that certain employees at the jail failed to train the jail staff

(thus contributing to their failure to respond to the plaintiff’s alleged serious

medical need) as a failure-to-train claim against the County itself. Id., Dkt. No.

14 at 12-13. Brown County did answer the amended complaint in the prior

case. Id. at Dkt. No. 28. Brown County filed for summary judgment in the prior

case. Id. at Dkt. No. 43. In the prior case, the court concluded that the jail

employees were not deliberately indifferent to the plaintiff’s serious medical

needs, and therefore dismissed the plaintiff’s failure-to-train claim against the

County. Id., Dkt. No. 83 at 25.

      In this case, the caption of the plaintiff’s February 24, 2020 complaint

lists “Brown County” after Correct Care Solutions and before the word

“Defendants.” Dkt. No. 1 at 1. In his “Statement of Parties” section on page 2,

however the plaintiff does not list Brown County as a party. Id. at 2. In his

“Statement of Claims” section, he alleges no claims against Brown County. Id.

at 2-3. In his prayer for relief, the plaintiff seeks no relief from the County. Id.

at 7-8.



case, but similarly did not argue the merits of the claim against Pagels,
averring only that she had not answered. Sierra-Lopez v. Brown County, et al.,
Case No. 17-cv-1222, Dkt. No. 37 at 10-13.
                                          10



          Case 2:20-cv-00305-PP Filed 08/07/20 Page 10 of 15 Document 10
      The court can’t say whether its judgment in the prior case involved the

same issue as to Brown County because the court does not know what issue

the plaintiff has raised with Brown County in this case. The court cannot

conclude that issue preclusion bars the plaintiff’s suit against Brown County.

                   c.     Correct Care Solutions

      Correct Care Solutions, as the plaintiff states in his complaint, was not

named in the previous lawsuit. Dkt. No. 1 at ¶12. But that means that his

claim against Correct Care Solutions is barred by the doctrine of res judicata,

or claim preclusion. “Claim preclusion bars not only issues actually decided in

a prior suit, but also those that could have been raised.” Easley v. Reuss, 247

Fed. App’x. 823, 825 (7th Cir. 2007) (citing Highway J Citizens Group v. U.S.

Dep’t of Transp., 456 F.3d 734, 741 (7th Cir. 2006)). “It requires (1) a prior final

judgment on the merits; (2) the same claim; and (3) the same parties or their

privies.” Id. (citing Tartt v. Nw. Cmty Hosp., 452 F.3d 817, 822 (7th Cir. 2006)).

The court has rendered a final judgment on the merits on the claims of

deliberate indifference and failure-to-train in the prior suit, meeting the first

two elements. As for the third element, “res judicata bars subsequent suits

against those who were not party to a prior suit if their interests are closely

related to those who were.” Tartt, 453 F.3d at 822. As Nurse Pagels’ employer,

and the contractor that provided Brown County with health care services at

Brown County Jail, Contract Care Solutions’ interests are closely related to the

interests of the defendants named in the previous suit. Claim preclusion bars


                                         11



       Case 2:20-cv-00305-PP Filed 08/07/20 Page 11 of 15 Document 10
the plaintiff’s claims against Correct Care Solutions.

             2.    Failure to State a Claim

      Although the court concluded that preclusion is not a basis for

dismissing the plaintiff’s claim against Nurse Pagels, there remains the

question of whether his complaint states a claim against her for which a federal

court may grant relief. It does not. As the court found in the 2017 case, even

accepting all the plaintiff’s factual allegations as true, the plaintiff has not

stated a claim that Pagels was deliberately indifferent to his serious medical

need. The court will assume, for the purpose of this order, that the injury to

the plaintiff’s forearm was a serious medical need. But even if every allegation

the plaintiff makes is true, Pagels was not deliberately indifferent to that need.

She put gauze on the wound. She came back later and removed the gauze,

spraying the wound with something and applying a cream. As the court noted

in the previous case, the plaintiff does not agree with this treatment. He insists

that Pagels should have ordered stitches instead. But “neither medical

malpractice nor a mere disagreement with a [medical professional’s] medical

judgment amounts to deliberate indifference.” Greeno, 414 F.3d at 653 (citing

Estelle, 429 U.S. at 106). The plaintiff has pled only a disagreement with

Pagels’ treatment decisions. That is not enough to state a claim for a

constitutional violation. The plaintiff has not stated a claim against Nurse

Pagels for which a federal court may grant relief.

      The same is true for Brown County. In this complaint, the plaintiff has


                                          12



        Case 2:20-cv-00305-PP Filed 08/07/20 Page 12 of 15 Document 10
not stated a single claim against Brown County. He has not said in this

complaint that Brown County failed to train its staff, or that it had a pattern or

practice of deliberately ignoring inmates’ serious medical needs. The plaintiff

has alleged nothing against Brown County.

        The plaintiff also has alleged that the defendants—Pagels and Correct

Care Solutions, in particular—committed malpractice in failing to order

stitches for his forearm wound. “[N]either medical malpractice nor a mere

disagreement with a [medical professional’s] medical judgment amounts to

deliberate indifference . . . .” Greeno, 414 F.3d at 653 (citing Estelle, 429 U.S.

at 106). The plaintiff also has alleged that these defendants were negligent in

caring for him, but to prove deliberate indifference, “”[s]omething more than

negligence or even malpractice is required.” Lockett v. Bonson, 937 F.3d 1016,

1022-23 (7th Cir. 2019).

        The court found in the prior case, and finds again here, that the plaintiff

has failed to state a claim against Pagels. In this case, the plaintiff has failed to

state any claim against Brown County. And the plaintiff’s claims against

Correct Care Solutions are barred by claim preclusion. The court must dismiss

the claims against all three defendants.

III.    Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 7.

        The court ORDERS that this case is DISMISSED under 28

                                         13



         Case 2:20-cv-00305-PP Filed 08/07/20 Page 13 of 15 Document 10
U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim, because the

plaintiff’s claims against Correct Care Solutions are barred by claim preclusion

and because he fails to state claims against Nurse Pagels and Brown County.

The court will enter judgment accordingly.

        The Clerk of Court will document that the plaintiff has incurred a “strike”

under 28 U.S.C. §1915(g).

        The court ORDERS that the plaintiff shall pay the $350 filing fee as he is

able.

        The court will email a copy of this order to

DLSFedOrdersEastCL@doj.state.wi.us.

        This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

        Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed


                                          14



         Case 2:20-cv-00305-PP Filed 08/07/20 Page 14 of 15 Document 10
within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       Dated in Milwaukee, Wisconsin this 7th day of August, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        15



       Case 2:20-cv-00305-PP Filed 08/07/20 Page 15 of 15 Document 10
